Citation Nr: 1111429	
Decision Date: 03/22/11    Archive Date: 04/05/11

DOCKET NO.  95-05 820A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia

THE ISSUES

1.  Entitlement to a rating higher than 40 percent for a low back disability, postoperative residuals of a herniated nucleus pulposus at L4-5.

2.  Entitlement to an effective date earlier than February 9, 1989, for the grant of a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Mr. Sean Ravin, Esq.


WITNESSES AT HEARING ON APPEAL

The Appellant and Dr. C.B.


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The Veteran served on active duty in the military from February 1968 to April 1969.

This appeal to the Board of Veterans' Appeals (Board) arose from a February 1995 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In that decision, the RO denied a rating higher than 40 percent for the Veteran's low back disability, postoperative residuals of a herniated nucleus pulposus (HNP) at L4-5, but granted his claim for a TDIU retroactively effective from September 4, 1992.  He appealed both determinations by requesting an increased rating for his low back disability and an effective date earlier than September 4, 1992 for his TDIU.

The Board denied both claims in a February 1998 decision.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court/CAVC).  In an April 1999 order, granting a joint motion, the Court vacated the Board's decision and remanded the claims to the Board for further development and readjudication in compliance with directives specified in the joint motion.  So the Board, in turn, remanded the claims in November 1999 to schedule VA orthopedic and psychiatric examinations.

In March 2005, to support his claims, the Veteran and a private physician, Dr. C.B., testified at a hearing before the undersigned Veterans Law Judge of the Board.  In May 2005, the Board again remanded the claims for still further development.  Later that month, the Veteran withdrew his request for a waiver of an overpayment, which also had been on appeal (see his May 2005 letter).  Therefore, that claim is no longer before the Board.  See 38 C.F.R. § 20.204 (2010).


While the claims were on remand, the RO issued a May 2006 decision granting an earlier effective date of February 9, 1989, for the TDIU.  The Veteran continued to appeal for an even earlier effective date.  Cf. AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (a Veteran is presumed to be seeking the greatest possible benefit unless he expressly or specifically indicates otherwise).

The Board again remanded the claims in January 2007, this time to ensure compliance with all notice obligations under the Veterans Claims Assistance Act (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010).  On remand, the Appeals Management Center (AMC) sent the Veteran a letter in February 2007 providing the required VCAA notice.  

In a January 2008 decision, the Board again denied the claim for a rating higher than 40 percent for the low back disability, and for an effective date earlier than February 9, 1989 for the TDIU.  The Veteran again appealed to the Court.  In a March 2009 order, granting another joint motion, the Court again vacated the Board's decision and remanded the claims to the Board for still further development and readjudication in compliance with directives specified.  

So upon receiving the file back from the Court, the Board in turn again remanded the claims in September 2009 with instructions that the RO/AMC consider whether an extra-schedular rating was warranted for the Veteran's low back disability and, if appropriate, refer this case to the Director of Compensation and Pension Services to make this initial determination.  38 C.F.R. § 3.321(b)(1).  The Board also directed referral of the Veteran's TDIU claim to the Director of Compensation and Pension Services to consider whether the Veteran was entitled to a TDIU prior to February 9, 1989, on an extra-schedular basis.  38 C.F.R. § 4.16(b).  

The RO referred both claims to the Director of Compensation and Pension Services.  After the Director provided the requested opinions in a June 2010 report, the RO continued to deny both claims in a July 2010 supplemental statement of the case (SSOC).  So the claims again are before the Board.


FINDINGS OF FACT

1.  The Veteran's service-connected low back disability is manifested by moderate limitation of motion of the lumbar segment of his spine and slight incomplete paralysis of the left sciatic nerve, but does not involve pronounced - versus severe in comparison, intervertebral disc syndrome (IVDS), ankylosis of the entire thoracolumbar (thoracic and lumbar) spine, or incapacitating episodes requiring bed rest prescribed by a physician.

2.  A private physician's treatment record, however, dated March 26, 1981, indicates the Veteran had reinjured his low back at work and that it consequently was advisable that he not return to work.

3.  He later was forced to resign from his full-time job at the Department of Defense on February 1, 1982, because of his service-connected low back disability.  The RO received this report of unemployability on October 6, 1982, so within one year of him last working at that job.

4.  He submitted a TDIU claim in May 1986 and formal application for this benefit (VA Form 21-8940) in July 1986, indicating he had last worked full time the previous year, in October 2005, that he had become too disabled to work as of October 2005, and that his disability had affected his full-time employment even earlier that year, as of July 1985.

5.  In the remarks section of that July 1986 TDIU application, the Veteran clarified that he had attempted to return to work in September 1985, and had worked for approximately 5 weeks, at which time his back condition (so referring to his service-connected low back disability) pained him so greatly that he had to quit his job.  He added that was only one example of the times in the past that he had attempted to stay employed, but was unable to on account of his service-connected low back disability, and he cited contemporaneously dated VA treatment records establishing he was unemployable due to his low back disability.

6.  An August 1986 rating decision denied his TDIU claim, at which time his only service-connected disability was his low back disability, rated 40-percent disabling, so an insufficient rating for this disability to qualify for a TDIU on a schedular basis, meaning his only possible entitlement to this benefit for this disability (at least at that time) was on an extra-schedular basis.

7.  The Veteran filed what amounted to a timely notice of disagreement (NOD) in December 1986 in response to that denial of his TDIU claim.

8.  He also filed another TDIU application (another VA Form 21-8940) in February 1988, indicating he had last worked full time the previous year, so in December 1987, that he had become too disabled to work in December 1987, and that his disability had affected his full-time employment as of December 1987.

9.  This time, he did not provide any additional comments or clarification in the remarks section of his TDIU application.

10.  On February 9, 1989, he additionally submitted a petition to reopen his previously denied claim for service connection for a psychiatric disorder.  

11.  Service connection eventually was granted for his psychiatric disorder, for which an initial 50 percent rating was assigned from the date he had filed this claim on February 9, 1989, thereby in turn increasing the combined rating for his service-connected disabilities to 70 percent (that is, when also considering the existing 40 percent rating for his low back disability).

12.  When resolving all reasonable doubt in his favor, however, the Veteran already had met the criteria for a TDIU as of February 1, 1982, on an extra-schedular basis, because he had been unable to sustain or maintain substantially gainful employment on account of his service-connected low back disability since that earlier date (so even when not considering the combined effect of his psychiatric disorder that was later service connected with an additional rating).



CONCLUSIONS OF LAW

1.  The criteria are not met for a schedular rating higher than 40 percent for the low back disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 
4.1-4.14, 4.71a, Diagnostic Code 5293 (effective prior to September 26, 2003); Diagnostic Code 5293 (effective from September 23, 2002, to September 26, 2003); Diagnostic Code 5243 (effective September 26, 2003).

2.  Because, however, the Veteran was capable of obtaining, but incapable of maintaining or sustaining substantially gainful employment on account of this low back disability as of February 1, 1982, the criteria are met for this earlier effective date for his TDIU.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321(b)(1), 3.157, 3.159, 3.155, 3.340, 3.341, 3.400, 4.15, 4.16, 4.18, 4.19 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss whether the claims have been properly developed for appellate review.  The Board will then address the claims on their underlying merits, providing relevant VA laws and regulations, the relevant factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance in fully developing their claims.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).


Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  These VCAA notice requirements apply to all elements of a service-connection claim, including the downstream disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

The Veteran was provided VCAA notice letters in January 2005 and February 2007.  These letters informed him of the evidence required to substantiate his claims and of his and VA's respective responsibilities in obtaining this supporting evidence.  Although neither letter was sent prior to the RO's initial adjudication of his claims in 1995, that was because the VCAA did not yet exist; the VCAA was not enacted until November 2000.  The Dingess Court clarified that, in this situation, VA does not have to vacate or vitiate that initial decision and start the whole adjudicatory process anew, as if that initial decision was never made.  Rather, VA need only provide any necessary VCAA notice, give the Veteran time to submit additional evidence and/or argument in response, and then readjudicate the claims such that the intended purpose of the notice is served and he is given ample opportunity to participate effectively in the adjudication of his claims.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  And, in this case, the RO has readjudicated his claims since providing all necessary VCAA notice.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an statement of the case (SOC) or supplemental SOC (SSOC), is sufficient to rectify ("cure") a timing defect).  See, too, Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) (indicating this additional review preserves the intended purpose of the notice and gives the appellant adequate opportunity to participate effectively in the adjudication of the claim).


In addition, VA has fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claims that is obtainable.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO and AMC obtained all records that he and his attorney identified as potentially relevant.  The Veteran also was afforded numerous VA examinations to determine the severity of his low back disability, including in terms of its affect on his employability.  So additional examination is not needed.  See 38 C.F.R. §§ 3.327, 4.2.  See also Caffrey v. Brown, 6 Vet. App. 377 (1994).  Moreover, the Director of Compensation and Pension Services provided an opinion in June 2010 concerning both the request for an increased rating for his low back disability and a TDIU prior to February 9, 1989, on extra-schedular bases under 38 C.F.R. §§ 3.321(b)(1) and 4.16(b).  So there was the required substantial compliance with this remand directive.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Accordingly, the Board finds that no further development is needed to meet the VCAA requirements, particularly since the Board is partly, though not entirely, granting the appeal by assigning an earlier effective date for the TDIU.

II.  Increased Rating for the Low Back Disability, Postoperative Residuals of an HNP at L4-5

The Veteran was treated for low back pain while on active duty in the military, which was diagnosed as a herniated nucleus pulposus and lumbosacral strain.  After service, a May 1969 rating decision granted service connection and assigned an initial 10 percent disability rating for his low back disability.  Unfortunately, he required surgery for this disability.  Consequently, his low back disability was recharacterized to include the postoperative residuals and eventually assigned a higher 40 percent disability rating.  This appeal ensued after filing a claim in 1994 for an even higher rating, which was denied.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Where, as here, entitlement to compensation already has been established, and an increase in the disability rating is at issue, the present level of disability is the primary concern.  Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.

Staged ratings, however, are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant temporal focus for adjudicating an increased-rating claim is on the evidence concerning the state of the disability from one year before the claim for a higher rating was filed until VA makes a final decision on the claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).  See, too, 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

The criteria for rating disabilities of the spine were amended on two occasions since the Veteran filed his claim in 1994.  The Board is required to consider the claim in light of both the former and revised schedular rating criteria to determine whether an increased rating for the Veteran's low back disability is warranted.  However, VA's Office of General Counsel has determined that the amended rating criteria, if more favorable to the claim, can be applied only prospectively for periods from and after the effective date of the regulatory change.  See VAOPGCPREC 3-2000; 38 U.S.C.A. § 5110(g); and 38 C.F.R. § 3.114.  


The Veteran's low back disability was initially rated under Diagnostic Code (DC) 5293, for intervertebral disc syndrome (IVDS, i.e., disc disease).  This DC provides a 40 percent rating for recurring attacks of severe IVDS with intermittent relief.  The next higher rating of 60 percent requires pronounced IVDS with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, with little intermittent relief.  See 38 C.F.R. § 4.71a, DC 5293.

The first amendment pertaining to IVDS became effective on September 23, 2002.  Under the revised criteria, IVDS is rated either on the total duration of incapacitating episodes over the past 12 months, or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurological manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  See 38 C.F.R. § 4.71a, DC 5293 (September 23, 2002).

Under the revised criteria, a 40 percent rating requires incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  The next higher rating of 60 percent rating requires incapacitating episodes having a total duration of at least six weeks during the past 12 months.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest and treatment "prescribed by a physician."  Id. 

The second amendment, effective September 26, 2003, involved a revision of that portion of the rating schedule to which diseases and injuries of the spine are evaluated.  In particular, DC 5293 for rating IVDS was changed to DC 5243, which provides that ratings are now based on either the General Rating Formula for Diseases and Injuries of the Spine (effective September 26, 2003) or on the basis of incapacitating episodes (the criteria for which remain unchanged from September 23, 2002), whichever method results in a higher rating when all disabilities are combined under 38 C.F.R. § 4.25.

The General Rating Formula for Diseases and Injuries of the Spine provides a 50 percent rating for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating for unfavorable ankylosis of the entire spine, that is, when additionally considering the adjacent cervical (neck) segment.  38 C.F.R. § 4.71a, DCs 5235-5242.

Applying these criteria to the facts of this case, the Board finds that the Veteran's low back disability does not meet the requirements for a schedular rating higher than 40 percent under either the former or revised standards.  The medical evidence for consideration includes several VA examination reports, numerous VA outpatient treatment records, and other reports - including a transcript of the sworn hearing testimony provided by C.B., M.D., a private radiologist.  But none of this evidence proves the Veteran has pronounced IVDS (versus severe in comparison), ankylosis of the spine (any segment), or has been prescribed bed rest by a physician (so no incapacitating episodes), at least one of which is required for a schedular rating higher than 40 percent for his low back disability.

A.  Criteria in Effect prior to September 23, 2002

The medical evidence does not show the Veteran has "pronounced" IVDS, as required for a higher 60 percent rating under the former DC 5293, versus "severe" IVDS that is commensurate with his existing 40 percent rating.  In other words, the evidence does not show persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of the diseased disc, with little intermittent relief.

The reports of four VA compensation examinations provide the most probative evidence against the claim, as they were based on a review of the claims file for the pertinent medical and other history and include findings from both neurological and orthopedic testing.  The Board will therefore begin its analysis with a discussion of these examination reports.

The Veteran was afforded VA orthopedic and neurological examinations 1994.  An August 1994 report from the orthopedic examination notes that straight leg raising was to 40 degrees on the left, with pain in the lower back and left leg, but only subjective complaints of pain in the right leg.  Deep tendon reflexes were 2+ and symmetrical at the patella and Achilles bilaterally.  It was noted that the Veteran's effort was poor on motor testing, which showed some weakness of dorsiflexion and plantar flexion of the left ankle and forceful extension and flexion of the left knee.  The examiner commented there were some inconsistent findings that would not necessarily correspond to L5 nerve root pathology.  

During his neurological examination in October 1994, strength in the Veteran's left lower extremity was 3-4+/5 proximally versus 4/5 distally; reflexes were 2+ except for a 1+ left ankle jerk; and sensation was diminished, especially in the L5-S1-S2 level with respect to the left leg.  It was also noted that the left leg appeared unsteady while the Veteran stood on his toes, his heels, and while standing independently.  In an addendum report, however, the examiner noted that a recent electromyography (EMG) and nerve conduction study (NCS) had not revealed any evidence of radiculopathy or neuropathy of the left lower extremity nerve roots.

An October 2003 VA examination report notes the Veteran's gait was normal, and that he could walk on his heels, his toes, and the outside of his feet, albeit with pain.  Strength testing revealed that the left lower extremity was weaker than the right, although specific findings were not recorded.  Reflexes in both lower extremities were normal.  Straight leg testing was positive on the right at 35 degrees and negative on the left.  Light touch was decreased in the medial and anterior areas of the left foot.  Pain was also decreased in the left lower extremity at the medial thigh, anterior calf, medial calf, and medial foot.  The examiner thus concluded the Veteran had sciatica in his left leg, manifested by decreased pain and light touch in the left foot and toes.  The diagnosis was "[s]tatus post HNP removal L4-L5 with sciatica of the left leg, slight weakness of the left leg as compared with the right leg, however, no evident functional decrease.  X-rays confirmed severe disc degeneration at L4-L5 with complete sacralization of L5."

The Veteran was reexamined for VA compensation purposes by the same examiner in December 2005.  During the interview, the Veteran reported that he wore a back brace and would occasionally use a cane for support.  He also said he could walk only one block before he had to stop due to "severe back problems."  A rather contemporaneous March 2005 VA outpatient treatment record, however, notes otherwise, indicating instead he walked approximately two miles a day for exercise.

Objective physical examination revealed tenderness at L1-S1, but no spasms.  Straight leg raising was positive on the left at 20 degrees and negative on the right.  The Veteran could walk on his heels, toes, and the outside of his feet, all of which caused low back pain.  Sensory testing in the left lower extremity revealed decreased pain in the thigh, calf, and foot.  Decreased strength was present in the left leg, which was mainly due to guarding from low back pain.  Reflexes were 3/5 and pulses were normal bilaterally.  X-rays revealed no significant changes from October 2003.  The examiner then provided the same diagnosis as he had in October 2003:  "[s]tatus post HNP removal L4-L5 with sciatica of the left leg, slight weakness of the left leg as compared with the right leg, however, no evident functional decrease. . . ."  The examiner also commented that the Veteran's sciatic neuropathy did not demonstrate any muscle spasm or absent ankle jerk, but did show decreased pain and light touch throughout the left lower extremity.  The only impact on function is that he walks with a limp on the left leg and occasionally uses a cane for support.

None of these examination reports suggest the Veteran's low back disability is manifested by "pronounced" IVDS, again, versus severe, as required for a higher 60 percent rating under the former DC 5293.  Simply stated, the evidence does not show persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of the diseased disc, with little intermittent relief.  (Italics added for emphasis).  This is not to say the Veteran never experiences any of these symptoms, but the determinative issue is one of degree - considering their relative frequency and severity.  See 38 C.F.R. §§ 4.2, 4.6.  And according to DC 5293, his 40 percent rating, itself, is an acknowledgment that he has "severe" IVDS, as evidenced by recurring attacks of the condition with little intermittent relief.

Consider also that this medical evidence discussed raises some question as to whether the neurological symptoms affecting the Veteran's left lower extremity are due to his service-connected low back disability.  On the one hand, the VA examiner who examined him in October 1994 noted that a then recent EMG and NCS had not revealed any evidence of radiculopathy or neuropathy of the left lower extremity nerve roots.  But on the other hand, the VA examiner who evaluated him in October 2003 and December 2005 attributed all of his neurological symptoms to his service-connected low back disability.  In light of these findings, the Board will resolve all reasonable doubt in his favor and attribute all of these symptoms to his service-connected low back disability.  See Ashley v. Brown, 6 Vet. App. 52, 59 (1993), citing 38 U.S.C.A.§ 5107(b); 38 C.F.R. § 3.102 (under the "benefit- of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue).  See also Mittleider v. West, 11 Vet. App. 181, 182 (1998) (if VA cannot distinguish by competent medical opinion the extent of symptoms that are attributable to service-related causes from those that are not, VA effectively must presume that all symptoms in question are related to service, i.e., part and parcel of the service-connected disability).  

Even conceding this, however, the Veteran's neurological symptoms are not bad enough to warrant a higher 60 percent rating under the former DC 5293.  The clinical evidence discussed shows his symptoms primarily involve decreased sensation (to light touch and pain), as well as some decreased strength in his left lower extremity.  Nevertheless, the fact that a VA examiner in October 2003 and December 2005 characterized this weakness as only relatively "slight" provides compelling evidence against a finding of pronounced (versus, say, severe) IVDS.

The VA examiner's characterization of only slight weakness in the left lower extremity is also consistent with the fact that the Veteran is still able to walk on his heels, toes, and the outside of his feet.  Moreover, a finding of pronounced IVDS is precluded by the fact that reflexes were normal when examined in October 2003 and 3/5 when examined in December 2005.  Lastly, the December 2005 VA examination report notes the Veteran's sciatic neuropathy does not involve any muscle spasm or an absent ankle jerk.  

In sum, these VA examination reports do not show the Veteran's low back disability is manifested by pronounced IVDS, thereby providing evidence against his claim for a higher rating.  

The Board also reviewed numerous VA outpatient treatment records dated from 1994 to 2009, none of which shows the Veteran's service-connected low back disability is manifested by pronounced IVDS.  Of particular relevance, strength testing during these many years disclosed no more than slight weakness of his left lower extremity.  For example, strength was listed as 4/5 when tested in December 2001, and 5/5 when tested in July 1994, November 2001, February 2002, and October 2004.  Since these findings demonstrate no more than slight weakness, they are inconsistent with a finding of pronounced IVDS.  The Board also places significant probative value on a March 2005 treatment record indicating the Veteran continues to walk two miles a day for exercise.  This length and level of exercise suggest his low back and left lower extremity have fairly good functional capacity and is in stark contrast to his report to the VA compensation examiner later that year, in December 2005, that he could only walk one block before he had to stop due to "severe back problems."  While it is certainly possible his ability to walk longer had declined during the course of those several intervening months from March to December 2005, the report of the December 2005 VA examination, on the whole, suggest findings more consistent with the level of activity he had reported in March 2005 than when subsequently examined in December 2005.  So this, in turn, calls into question his credibility regarding the extent and severity of his symptoms and resultant impairment.  See Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, 
self-interest, malingering, desire for monetary gain, and witness demeanor).

Dr. C.B., a private radiologist who testified at the Veteran's hearing, submitted a March 2005 report in support of the Veteran's claim.  Dr. C.B. indicated that his opinions were based on a review of the Veteran's entire claims file, which the doctor said showed the Veteran is unable to work due solely to his service-connected low back disability.  But there are some notable issues with Dr. C.B.'s opinion that consequently limit its probative value.  The Federal Circuit Court has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

First, it appears that Dr. C.B. focused on medical records dated years prior to when the Veteran filed his claim for increase in 1994.  Although Dr. C.B. refers to the October 2003 VA examination report, he makes no reference to findings contained in the VA orthopedic and neurological examination reports dated in 1994.  Dr. C.B. was also unable to review the December 2005 VA examination report.  
So Dr. C.B.'s review of the claims file appears somewhat limited in scope in that it did not mention or otherwise account for additional clinical findings, during those other examinations mentioned, which are equally pertinent to the claim for a higher rating because they, too, speak to the severity of the low back disability.  Dr. C.B.'s comments also are not entirely relevant to determining the earlier status of the disability, though there admittedly are instances when a "retrospective" medical opinion is acceptable to assess the severity of a disability years prior.  See Chotta v. Peake, 22 Vet. App. 80, 85 (2008).

The second problem with Dr. C.B.'s opinions is that, unlike the VA examiners, he apparently did not have an opportunity to personally examine the Veteran.  The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the Board as adjudicators.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  So this, in turn, though not a sole factor, is a consideration in determining whether Dr. C.B. 

applied valid medical analysis to all of the significant facts of this case.  
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  See also Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases).

In any event, the Board ultimately is granting an earlier effective date for the TDIU, hence, acknowledging the Veteran was unemployable on account of his 
service-connected low back disability at an earlier date (as Dr. C.B. concluded).  But even so, Dr. C.B.'s opinion does not establish the Veteran's low back disability is manifested by pronounced (versus severe) IVDS, as defined under the former DC 5293.  Under the section entitled "DISCUSSION AND RATIONALE FOR FINDINGS AND CONLUSUIONS," Dr. C.B. notes that the clinical findings show "sciatica [sic]; spasms; weakness; loss of motion; decreased sensation; positive straight leg raise; and occasional nurologic [sic] problems."  (Emphasis added).  The Board emphasizes that occasional neurological symptoms is inconsistent with a finding of persistent symptoms of IVDS or neurological findings with "little intermittent relief," as required for a higher 60 percent rating under DC 5293.  In other words, the symptomatology associated with the service-connected low back disability - namely, pain, radiculopathy, spasms, loss of motion - is clearly considered by the applicable criteria for rating spinal disorders contained under 38 C.F.R. § 4.71a, even at the lesser 40 percent level, including according to the criteria in effect prior to the 2002 and 2003 revisions.

In addition to the medical evidence, the Board also considered testimony presented by the Veteran and Dr. C.B. during the March 2005 hearing.  In essence, Dr. C.B.'s testimony paralleled the opinions expressed in his March 2005 report.  Since the Board already has discussed why Dr. C.B.'s opinions are of limited probative value, especially in relation to the VA examiner's concluding otherwise, further discussion in this regard is unnecessary.  The Veteran also testified that his neurological symptoms in his left lower extremity warrant an increased rating.


With respect to the Veteran's testimony, however, the Board places greater probative value on the objective clinical findings, which overwhelmingly indicate that he does not experience pronounced IVDS as defined under DC 5293.  See Smith v. Derwinski, 1 Vet. App. 235, 237 (1991) (determining the credibility of evidence is a function for the Board); Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993), citing Wood v. Derwinski, 1 Vet. App. 190, 192-193 (1992) (VA decision makers have the responsibility to assess the credibility of evidence and determine the degree of weight to give the evidence).  In short, the most probative medical evidence is against the Veteran's claim for a rating higher than 40 percent for his low back disability.  

In addition to the above criteria, the Board also finds that a disability rating higher than 40 percent is not warranted based on functional loss due to pain, weakness, fatigability, or incoordination of the lumbar spine.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-08 (1995); VAOPGCPREC 36-97, 63 Fed. Reg. 31,262 (1998) (stating that 38 C.F.R. §§ 4.40 and 4.45 must be considered when a disability is evaluated under DC 5293).

The VA examination reports discussed above show flexion of the lumbar spine between 30 and 60 degrees, extension between 5 and 35 degrees, right and left lateral flexion between 10 and 45 degrees, and right and left rotation between 25 and 30 degrees.  Examiners explained that the Veteran experiences pain with motion.  However, the October 2003 examination report notes there were no manifestations of functional impairment due to pain, and no evidence of any weakened movement, excessive fatigability, or incoordination with repetitive use.  In fact, it was noted that function actually improved with exercise.  In December 2005, the same examiner again commented there was no evidence of weakened movement, premature or excess fatigability, or incoordination, and no decrease in range of motion or joint function due to pain, fatigue, weakness, or lack of endurance following repetitive use.  The examiner reiterated that function actually improved after repetitive use.  In light of these findings, a disability rating higher than 40 percent is not warranted under §§ 4.40, 4.45, 4.59. 


B.  Criteria in Effect from September 23, 2002 to September 26, 2003

With respect to the revised rating criteria for IVDS, effective September 23, 2002, the evidence simply does not establish the occurrence of incapacitating episodes.  During his December 2005 VA examination, the Veteran told the examiner that he required four weeks of bed rest a year because of his low back disability.  But there is no evidence that bed rest was actually prescribed by a doctor.  Thus, there is no indication in the record that a physician has ever prescribed bed rest because of the Veteran's low back disability.  The Veteran imposing this on himself will not suffice to meet this standard.  Also, even were the Board to assume for the sake of argument that four weeks of bed rest was prescribed by a physician, a 60 percent requires incapacitating episodes having a total duration of at least six weeks during the past 12 months.  Thus, the Veteran still would not be entitled to a disability rating higher than 40 percent because he would fall short of this required duration and frequency over the course of the period specified.

Under the revised DC 5293, however, the Board also must consider whether separate ratings for chronic orthopedic and neurologic manifestations of the Veteran's low back disability, when combined under 38 C.F.R. § 4.25 with evaluations for all other disabilities, result in a higher combined evaluation.  

Prior to September 26, 2003, orthopedic manifestations were evaluated under the rating criteria for limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a, DC 5292.  This diagnostic code provides a 10 percent rating for slight limitation of motion, a 20 percent rating for moderate limitation of motion, and a 40 percent rating for severe limitation of motion of the lumbar spine.  See 38 C.F.R. § 4.71a, DC 5292.

Although the words "slight," "moderate," and "severe" are not defined in the Rating Schedule, the Schedule for Rating Disabilities provides some guidance by listing normal ranges of motion of the thoracolumbar spine for VA purposes to be 90 degrees of flexion, 30 degrees of extension, 30 degrees of lateral flexion, and 30 degrees of rotation.  See Schedule for Rating Disabilities effective September 26, 2003, Plate V, 68 Fed. Reg. 51,458 (Aug. 27, 2003).

Applying these criteria to the facts of this case, the Board finds that the Veteran's lumbar spine exhibits moderate limitation of motion, for which a 20 percent rating is warranted.  As noted above, the relevant VA examination reports show flexion of the lumbar spine between 30 and 60 degrees, extension between 5 and 35 degrees, right and left lateral flexion between 10 and 45 degrees, and right and left rotation between 25 and 30 degrees.  Focusing on the findings contained in the most recent VA examination report of December 2005, the Veteran's lumbar spine showed active flexion of 45 degrees, active extension of 20 degrees, active lateral flexion of 20 degrees in both directions, and active rotation of 25 degrees in both directions.  Thus, these findings show a 45-degree loss of flexion (half), a 10-degrees loss of extension, a 10-degree loss of lateral flexion in both directions, and a 5-degrees loss of rotation in both directions.  When comparing these findings with normal ranges of motion listed in Plate V, they reflect only moderate limitation of motion of the lumbar spine, even with the Veteran's complaints of painful motion.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  Thus, a 20 percent rating is appropriate for the Veteran's orthopedic manifestations of his low back disability.

As to the determination of an appropriate rating for the Veteran's neurological manifestations, DC 8520 pertains to paralysis of the sciatic nerve.  Under this provision, mild incomplete paralysis warrants a 10 percent disability evaluation; moderate incomplete paralysis warrants a 20 percent disability evaluation; moderately severe incomplete paralysis warrants a 40 percent disability evaluation; and severe incomplete paralysis with marked muscular atrophy warrants a 60 percent disability evaluation.  An 80 percent disability rating is warranted for complete paralysis, where the foot dangles and drops, there is no active movement possible of the muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  See 38 C.F.R. § 4.121a, DC 8520.


The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

Applying these criteria to this case, Board finds that the Veteran's low back disability is manifested by mild incomplete paralysis of the left sciatic nerve under DC 8520, which warrants a 10 percent rating.  The Board places significant probative value on the two VA examination reports of October 2003 and December 2005, during which the VA examiner characterized the Veteran's left leg weakness as only "slight."  This is consistent with the clinical findings of record that generally show that muscle strength of the left lower extremity has been between 4/5 and 5/5 (5/5 being normal).  Indeed, the only neurological findings involve decreased pain and light-touch sensation in the left foot and toes.  These findings thus reflect that the Veteran's left leg is manifested by no more than mild incomplete paralysis of the sciatic nerve.  

The separate orthopedic and neurological evaluations must now be combined under 38 C.F.R. § 4.25.  The Board notes that 38 C.F.R. § 4.25 directs a procedure for determining a combined rating using its Combined Ratings Table.  The highest rated (most disabling conditions) are considered first, with less disabling conditions factored in later according to the percentage level of disability.  

Applying the Table here, the 20 percent rating for the Veteran's orthopedic manifestations of his low back disability is combined with the 10 percent rating for his neurological manifestations, resulting in a gross combined rating of 28 percent.  This gross ("raw") rating is then converted to the nearest degree divisible by 10, and all raw ratings ending in 5's must be adjusted upward.  So the Veteran's gross 28 percent combined evaluation actually correlates upward to 30 percent, net.  38 C.F.R. § 4.25.  Thus, even after combining his orthopedic and neurological manifestations, a disability rating higher than 40 percent is not warranted under the revised version of DC 5293.  

C.  Criteria in Effect since September 26, 2003

Lastly, the Board finds that a disability rating higher than 40 percent is not warranted for the Veteran's low back disability under the General Rating Formula for Diseases and Injuries of the Spine.  A disability rating exceeding 40 percent only may be assigned under these most recent criteria if there is evidence of unfavorable ankylosis - either of the entire thoracolumbar (thoracic and lumbar) segment of the spine, which, if there is, is rated as 50-percent disabling, or of the entire spine (that is, when additionally considering the adjacent cervical segment), in which case an even higher 100 percent rating is warranted.  Even if there, instead, is favorable ankylosis of the entire thoracolumbar segment of the spine, it is rated at most as 40-percent disabling, so would not provide any additional benefit in this instance since the Veteran already has this rating.  Ankylosis is stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996), citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988) (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."); see also Coyalong v. West, 12 Vet. App. 524, 528 (1999).  See, too, Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].  Note (5) to DCs 5235-5242 indicates that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, entire thoracolumbar spine, or the entire spine is fixed in flexion or extension,....  Note (5) to DCs 5235-5242 further indicates that fixation of a spinal segment in the neutral position (zero degrees) always represents favorable ankylosis.

Here, though, since the medical evidence shows the Veteran's thoracolumbar spine has motion in every direction, even if less than normal range of motion, by definition these combined segments of his spine (thoracic and lumbar) are not ankylosed, and a disability rating higher than 40 percent is not available under the General Rating Formula for Diseases and Injuries of the Spine.  And, again, this is true even considering his complaints of painful motion.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.

D.  Conclusion

For these reasons and bases, the Board finds that the Veteran's low back disability does not meet the schedular requirements for a rating higher than 40 percent under either the former, interim, or revised standards.  And because the preponderance of the evidence is against his claim, the doctrine of reasonable doubt is not for application, and his claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

III.  Consideration of an Extra-schedular Evaluation, both as a means of Awarding Additional Compensation for the Low Back Disability and an Earlier Effective Date for the TDIU

In exceptional cases where schedular evaluations are found to be inadequate, the RO may refer a claim to the Under Secretary for Benefits or to the Director of Compensation and Pension Service for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  Id.

The Court has clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a determination of whether the evidence presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, there must be a determination of whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating under 38 C.F.R. § 3.321(b)(1).

A TDIU is awarded upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.  To qualify for a total rating for compensation purposes, the evidence must show (1) a single disability rated as 100-percent disabling; or (2) that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disability(ies) - provided that, if there is just one disability, it must be rated as at least 60-percent disabling, and if there is more than one disability, at least one disability must be rated as 40-percent disabling and the combined rating must be at least 70 percent.  Id., especially 38 C.F.R. § 4.16(a).

But even if the rating for a Veteran's disability fails to meet these two objective bases upon which a permanent and total disability rating for compensation purposes may be established, his disability may be considered under subjective criteria.  And if he is unemployable by reason of his disability, occupational background, and other related factors, an extra-schedular total rating also may be assigned on the basis of this unemployability, alone.  See 38 C.F.R. § 4.16(b).

While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income...."

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court also discussed the meaning of "substantially gainful employment", noting the following standard announced by the United States Federal Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

Marginal employment, for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a).  See also Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  That is, a Veteran may be considered as unemployable upon termination of employment that was provided on account of disability or in which special consideration or accommodation was given on account of the same.  See 38 C.F.R. § 4.18.

As the Court clarified in Friscia v. Brown, 7 Vet. App. 294, 297 (1994), the Board may not reject a TDIU claim (or, here, a claim for an earlier effective date for a TDIU, since in this particular instance it already has been granted) without producing evidence, as distinguished from mere conjecture, that the Veteran could perform work that would produce sufficient income to be other than marginal.  See also Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991).


The Veteran has been awarded a TDIU as of February 9, 1989.  He believes this award, instead, should go back to 1982 when - for all intents and purposes - he stopped working because of the extent and severity of his low back pain.  He maintains that all subsequent employment after 1982 was not substantially gainful and, even if it was, he could only obtain it, not also sustain or maintain it because he eventually would have to quit or be fired because of his low back disability.

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  In a claim for a higher disability rating (i.e., increased compensation), unless specifically provided otherwise, the effective date of an award based on a claim for increase shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

A TDIU claim is also a claim for increased compensation and, therefore, the effective date rules for increased compensation claims apply to a TDIU claim.  Hurd v. West, 13 Vet. App. 449 (2000).

The pertinent criteria for the effective date of an award for an increase in compensation are found in 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. §§ 3.400(o)(1) and (o)(2).  According to this statute and regulation, an effective date for a claim for increase may be granted prior to the date of claim if it is factually ascertainable that an increase in disability had occurred within one year from the date of claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. §§ 3.400(o)(1) and (2).


Thus, according to Harper v. Brown, 10 Vet. App. 125, 126 (1997), three possible effective dates may be assigned depending on the facts of the particular case:

(1) if an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose) (38 C.F.R. § 3.400(o)(1));

(2) if an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (factually ascertainable) (38 C.F.R. § 3.400(o)(2)); or

(3) if an increase in disability precedes the claim by more than a year, the date that the claim is received (date of claim) (38 C.F.R. § 3.400(o)(2)).

So determining the appropriate effective date for an increased rating under the effective date regulations involves an analysis of the evidence to determine (1) when a claim for an increased rating was received and, if possible, (2) when the increase in disability actually occurred.  38 C.F.R. §§ 3.155, 3.400(o)(2).

In this context, it should be noted that the provisions of 38 U.S.C.A. § 5110 refer to the date an "application" is received.  And "date of receipt" means the date on which a claim, information or evidence was received by VA.  38 C.F.R. § 3.1(r).  While the term "application" is not defined in the statute, the regulations use the terms "claim" and "application" interchangeably, and they are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  See also Rodriguez v. West, 189 F.3d. 1352 (Fed. Cir. 1999), cert. denied, 529 U.S. 1004 (2000).  The benefit sought must be identified, see Stewart v. Brown, 10 Vet. App. 15, 18 (1997), but need not be specific, see Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).


That said, while VA must interpret a claimant's submissions broadly, VA is not required to conjure up issues not raised by claimant.  VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).

Additionally, under 38 C.F.R. § 3.155(a), the Veteran or a representative of the Veteran can file an informal claim by communicating an intent to apply for one or more VA benefits.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.

Also, according to 38 C.F.R. § 3.157(b), once a claim for compensation has been allowed, receipt of a VA outpatient or hospital examination or admission to a VA or uniformed services hospital will be accepted as an informal claim for increased benefits.  The date on the VA outpatient or hospital examination will be accepted as the date of informal claim.  38 C.F.R. § 3.157(b).

The Court has held that 38 U.S.C.A. § 5110(b)(2) specifically links any effective date earlier than the date of application to:  (1) evidence that an increase in disability had occurred; and (2) to the receipt of an application within one year after that increase in disability.  The application referred to must be an application on the basis of which the increased rating was awarded, because there would be no reason to adjudicate the question of the effective date prior to the award of a rating increase, just as there would be no reason to assign a disability rating on a disability compensation claim until service connection had been awarded.  38 U.S.C.A. § 5110(b)(2) allows a claimant to be awarded an effective date up to one year prior to the filing of an application for an increase, if an increase to the next disability level is ascertainable, and if a claim is received within one year thereafter.  VA must review all the evidence of record, not just evidence not previously considered.  The Court has noted that 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only where the increase precedes the claim for increase, provided also that the claim for increase is received within one year after the increase.  The Court further stated that the phrase "otherwise, the effective date shall be the date of receipt of the claim" provides the applicable effective date when a factually-ascertainable increase occurred more than one year prior to receipt of the claim for increase.  Hazan v. Gober, 10 Vet. App. 511 (1997).

Here, an effective date earlier than February 9, 1989, for the TDIU was denied, in part, based on a finding that the Veteran had made no attempt to appeal a prior August 1986 rating decision that had earlier denied his TDIU claim, which he had filed on May 29, 1986, and had supplemented by filing an official TDIU application (VA Form 21-8940) in July 1986.  Therefore, it was determined that that earlier August 1986 rating decision had become final and binding on him based on the evidence then of record.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103.  See also Rudd v. Nicholson, 20 Vet. App. 296 (2006) (indicating there is no basis for a free-standing earlier effective date claim from a matter addressed in a prior, final and binding, rating decision); Leonard v. Nicholson, 405 F.3d 1333, 1336-37 (Fed. Cir., 2005) (indicating that "no matter how [the Veteran] tries to define 'effective date,' the simple fact is that, absent a showing of CUE [clear and unmistakable error], he cannot receive disability payments for a time frame earlier than the application date of his claim to reopen, even with new evidence supporting an earlier disability date").

As the most recent joint motion points out, however, the Veteran had submitted correspondence in December 1986 - so within one year of that August 1986 decision - which may constitute a timely NOD with that August 1986 decision.  After reviewing this correspondence, the Board agrees with this interpretation.  In this correspondence, he wrote, "I appealed a decision (100% unemployability due to service-connected back cond.) some months ago."  Since this correspondence expresses his disagreement with that August 1986 rating decision with intent to appeal, that decision is not final.  38 C.F.R. § 20.201 (2010).  See also Gallegos v. Gober, 14 Vet. App. 50 (2000) (VA should liberally interpret a written communication that may constitute an NOD under the law), rev'd sub nom Gallegos v. Principi, 283 F. 3d 1309 (Fed. Cir. 2002) (the language of 38 C.F.R. § 20.201 properly implemented 38 U.S.C.A. § 7105, and assuming that the [claimant] desired appellate review, meeting the requirement of § 20.201 was not an onerous task).  This is a significant finding because the date of claim in this case can be earlier than that August 1986 rating decision since it is not final and binding.  See Ingram v. Nicholson, 21 Vet. App. 232, 249, 255 (2007) and McGrath v. Gober, 14 Vet. App. 28, 35 (2000) (indicating a claim that has not been finally adjudicated remains pending for purposes of determining the effective date for that disability).

The Board must now look to determining the date of claim for the TDIU and, in the process, consider whether there were earlier pending claims for this benefit, perhaps even prior to 1986.  After reexamining the record, the Board finds that private treatment records dated March 26, 1981, amount to an informal claim for a TDIU.  In Roberson v. Principi, 251 F.3d 1378, 1384 (2001), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court) held that once a claimant:  (1)submits evidence of a medical disability, (2) makes a claim for the highest possible rating, and (3) submits evidence of unemployability, an informal TDIU claim is raised under 38 C.F.R. § 3.155(a).  The lower Veteran's Court more recently reiterated this in Rice v. Shinseki, 22 Vet. App. 447 (2009).

In 1981, the Veteran's low back disability was his only service-connected disability, rated 40-percent disabling.  So it did not qualify him for a TDIU under 38 C.F.R. § 4.16(a) because it needed to be rated as at least 60-percent disabling, in turn meaning he could only receive an extra-schedular TDIU under the alternative special provisions of § 4.16(b).

The Board's most recent September 2009 remand was to consider whether an 
extra-schedular rating was warranted for the Veteran's low back disability under 38 C.F.R. § 3.321(b)(1) by referring this case to the Director of the Compensation and Pension Service to make this initial determination because the Board is precluded from assigning an extra-schedular rating in the first instance.  See Barringer v. Peake, 22 Vet. App. 242 (2008).  The Board's remand also directed referral of the derivative TDIU claim to the Director of the Compensation and Pension Service to consider whether the Veteran was entitled to a TDIU prior to February 9, 1989, also on an extra-schedular basis, but instead under the provisions of 38 C.F.R. § 4.16(b).

A designee of the Director of the Compensation and Pension Service provided his response in June 2010, ultimately concluding that extra-schedular ratings were not warranted for the low back disability or a TDIU prior to February 9, 1989.  This designee essentially concluded that the applicable rating criteria in effect both prior to and since the 2002 and 2003 revisions, sufficiently contemplate the extent and severity of the Veteran's symptoms (referring to his pain, radiculopathy, spasms, and loss of motion).  So it cannot be said that these schedular rating criteria were inadequate to compensate him for his level of impairment.  Indeed, because he only had a 40 percent schedular rating for his low back disability, he did not even have the highest possible schedular rating for this disability, i.e., 60 percent, under the diagnostic code then in effect, DC 5293.  There remains the question, however, of whether he was nonetheless unemployable on account of this disability.  Concerning this, the designee of the Director of Compensation and Pension Service concluded the Veteran was not, unless one also considered the hampering effects of his psychiatric disorder, which, at the time, was not a service-connected disability and, therefore, could not and cannot factor into the granting of a TDIU from an earlier date.

In further discussing the basis for this conclusion, this designee of the Director of the Compensation and Pension Service cited, for example, the Social Security Administration's (SSA's) finding of unemployability as of January 1982 on account of severe back pain and psychological impairment, so not just due to the service-connected low back disability (but also the as-yet service-connected psychiatric disorder).  The designee made similar references to records from a private physician and even a VA examiner that the Veteran was only unemployable at that time if one also considered his psychiatric disorder.

But the March 1981 private treatment records that set this chain of events into action show the Veteran had reinjured his low back at work and had been advised not to return to work.  He apparently even later was forced to resign from his 
full-time job at the Department of Defense on February 1, 1982, because of his service-connected low back disability.  

These March 1981 private medical reports are tantamount to an informal claim for a TDIU under 38 C.F.R. § 3.155.  But since these are private medical records, not VA-generated records, they do not fall under the purview of § 3.157 and the date of claim is not the date of that evaluation and treatment, rather, the date they were received by the RO.  And the RO did not receive these private medical records until more than one year later - on October 6, 1982, albeit within one year of the Veteran last working on February 1, 1982.  Thus, October 6, 1982, marks the date of his TDIU claim.  See 38 C.F.R. § 3.157(b)(2-3) (for all other non-VA reports, including reports from private physicians, laymen, and state and other institutions, the date of receipt of the reports is accepted as the date of receipt of an informal claim.).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (indicating VA has constructive, if not actual, notice of additional evidence only if it is generated within VA's healthcare system, so not outside from private doctors).

Since the Board has established the date of claim as October 6, 1982, a determination must now be made as to whether the facts show he met the criteria for a TDIU within the one-year period prior to October 6, 1982.  See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. §§ 3.400(o)(1) and (2); see also Harper, 10 Vet. App. at 126.  And as discussed below, the facts show he met the criteria for a TDIU on an 
extra-schedular basis as of February 1, 1982.  Again, because his only 
service-connected disability at the time was his low back disability, rated as 
40-percent disabling, the only possible way of receiving a TDIU at that time was on an extra-schedular basis under § 4.16(b).

In the June 2010 response already alluded to, the designee of the Director of the Compensation and Pension Service concluded the Veteran is not entitled to a TDIU on an extra-schedular basis prior to February 9, 1989.  As stated by this designee:

The record is bereft of any evidence prior to February 1989 that shows the Veteran to be unable to secure and follow gainful employment solely due to his service-connected back disability.  The psychological component may not be considered, as service connection for dysthymia was not effectuated until February 1989.  

Furthermore, even considering the service-connected low back disability apart from any other condition, the evidentiary record was clear that the low back disability alone was not of such severity to preclude gainful employment without considering the additional disabling effects of any other disability.  Entitlement to a TDIU evaluation must be based upon the impairment solely stemming from service-connected disabilities.  See Blackburn v. Brown, 5 Vet. App. 375 (1993).

In rendering this unfavorable opinion, the Director's designee relied almost exclusively on two medical records.  In the first report, date in March 1986, Dr. K.K. described the Veteran as walking with a stiff gait with a limp on the left side.  Flexion of the lumbar spine was limited to 10 degrees.  Noticeable muscle spasm was seen in the lumbar area.  Pain was mainly in the back with some radiation into the leg with parasthesias to a lesser degree.  The diagnostic impression was "failed back syndrome with possible significant psychological factors affecting a physical disorder."  Dr. K.K. indicated the Veteran was completely and totally disabled from any gainful employment.  The second report is from a VA examination performed in May 1987, which lists diagnoses of psychological factor affecting physical disorder (probably) and questionable degenerative joint disease and chronic lumbosacral strain.  The examiner commented that it could not be determined with any degree of medical certainty to what extent there might be an element of either malingering or hysteria, "the prognosis for return to work is negligible."

Both reports indicate the Veteran's was severely disabled in 1986 and 1987 due to his service-connected low back disability, as well as his psychiatric disorder.  But since service connection had not been established for his psychiatric disorder (which did not occur effectively until February 9, 1989), the Director concluded that a TDIU prior to February 9, 1989, was not warranted on an extra-schedular basis.  

The Board, however, sees several problems with this Director designee's opinion.  First, neither report relied on by this designee actually indicates the Veteran would have been able to work in a substantially gainful occupation even if only his service-connected low back disability was considered, that is, without factoring in his at the time nonservice-connected psychiatric disorder.  In other words, while the reports indicate the Veteran was severely disabled due to both service-connected and nonservice-connected factors, neither report ruled out the possibility that his service-connected low back disability, standing alone, may have rendered him unemployable.  And, second, the Director's designee did not consider highly probative evidence indicating the Veteran's low back disability had rendered him unemployable since February 1, 1982.

Records from the Department of Defense indicate the Veteran was forced to resign from his full-time position on February 1, 1982, due to his low back disability.  There was some dispute at the time concerning the cause of the injury.  He argued that he had injured his low back at work, or perhaps had reinjured his previous service-connected low back disability, while the Department of Defense argued that his pre-existing low back disability was the cause for his medical retirement.  In any event, the record shows he stopped engaging in gainful employment on February 1, 1982, due solely to his low back disability.  

In support of his claim, the Veteran provided a recent medical opinion indicating his service-connected low back disability rendered him unemployable since he stopped working at the Department of Defense.  And during the March 2005 hearing and in a written statement in support of the claim, Dr. C.B. opined that the Veteran "has been totally disabled since 3/26/81" due solely to his service-connection back condition.   The Board disagrees somewhat with the date provided by Dr. C.B, since the record shows the Veteran was gainfully employed until resigning on February 1, 1982.  Moreover, other evidence in the file shows he subsequently obtained other jobs, meaning even after 1982, in his quest to continue working.  But although he was able to obtain additional employment during the immediately ensuing years, he was not also able to sustain or maintain it, which is an additional, yet equally important, consideration for determining whether he was entitled to a TDIU on an extra-schedular basis.

Records show the Veteran subsequently submitted a TDIU claim in May 1986 and formal application for this benefit (VA Form 21-8940) in July 1986, indicating he had last worked full time the previous year, in October 2005, that he had become too disabled to work as of October 2005, and that his disability had affected his 
full-time employment even earlier that year, as of July 1985.  But in the remarks section of that July 1986 TDIU application, he clarified that he had attempted to return to work in September 1985, and had worked for approximately 5 weeks, at which time his back condition (so referring to his service-connected low back disability) pained him so greatly that he had to quit his job.  He added that was only one example of the times in the past that he had attempted to stay employed, but was unable to on account of his service-connected low back disability, and he cited contemporaneously dated VA treatment records establishing he was unemployable due to his low back disability.

The Veteran also filed another TDIU application (another VA Form 21-8940) in February 1988, indicating he had last worked full time the previous year, so in December 1987, that he had become too disabled to work in December 1987, and that his disability had affected his full-time employment as of December 1987.  This time, however, he did not provide any additional comments or clarification in the remarks section of his TDIU application.

Still, when considering this body of evidence on the whole, it is apparent that his additional attempts to sustain employment after 1982, so not just obtain it, were all ultimately unsuccessful.  In Bowling v. Principi, 15 Vet. App. 1 (2001), the Court held there was at least a plausible basis in the record for concluding the Veteran was unable to secure and maintain a substantially gainful occupation due to a 
service-connected disability.  The Court held that, where there is plausible evidence that a claimant is unable to secure and follow a substantially gainful occupation and where the Board has not relied on any affirmative evidence to the contrary, the Court will reverse the Board's determination, as a matter of law, that the Veteran's case is ineligible for consideration under § 4.16(b) by referral to the Compensation and Pension (C&P) Director.

Here, since this referral already has occurred and the C&P Director's designee has made a determination different than the Board deems warranted, the Board is assigning an earlier effective date of February 1, 1982, for the Veteran's TDIU on an extra-schedular basis.  To reiterate, the record shows that the date of claim is October 6, 1982, and that the facts show his service-connected low back disability had rendered him unemployable on February 1, 1982 (so within one year immediately preceding this claim).  Therefore, this date marks the effective date.  See again Harper v. Brown, 10 Vet. App. 125, 126 (1997) (discussing the three possible effective dates that may be assigned depending on the facts of the case:  (1) if an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose) (38 C.F.R. § 3.400(o)(1)); (2) if an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (factually ascertainable) (38 C.F.R. § 3.400(o)(2)); or (3) if an increase in disability precedes the claim by more than a year, the date that the claim is received (date of claim) (38 C.F.R. § 3.400(o)(2)).

In reaching this decision, since the record shows the Veteran was gainfully employed until he resigned on February 1, 1982, this is the earliest possible effective date for his TDIU award.  Even the SSA contemporaneously identified January 1982, so essentially that same point in time, as when he became too disabled for gainful activity.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) (indicating the SSA's favorable determination, while probative evidence to be considered in the claim with VA, is not dispositive or altogether binding on VA since the agencies have different disability determination requirements).



ORDER

The claim for a rating higher than 40 percent for the low back disability is denied.

However, an earlier effective date of February 1, 1982, is granted for the TDIU on an extra-schedular basis, subject to the statutes and regulations governing the payment of retroactive VA compensation.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


